ALLOWABILITY NOTICE
	Applicant’s response, dated 5/24/2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a light-emitting assembly configured to generate varied color light, the light-emitting assembly comprising: an assembly housing; and a light filter element fixed relative to the assembly housing and having a plurality of transparent nanostructured ElectroChromic (TNEC) layers; wherein when at least one of the plurality of TNEC layers is subjected to voltage, the at least one of the plurality of TNEC layers imparts a distinct reflective color to ambient light entering the light-emitting assembly; and a white light emitting diode (LED) mounted to the assembly housing and configured to generate a beam of light, such that the beam of light generated by the white LED passes through the light filter element, wherein, when the at least one of the plurality of TNEC layers is subjected to voltage, the at least one of the plurality of TNEC layers imparts a distinct transmittance color to the beam of light generated by the white LED and passing through the respective light filter element; wherein the plurality of TNEC layers includes a first layer configured to impart a cyan color to the beam of light when subjected to a first predetermined magnitude of voltage, a second layer configured to impart a magenta color to the beam of light when subjected to a second predetermined magnitude of voltage, and a third layer configured to impart a yellow color to the beam of light when subjected to a third predetermined magnitude of voltage.
The closest prior art, Tsumori [US 2015/0085467] teaches the details of a light emitting assembly with TNEC layers, but fails to teach or disclose the details of the specific coloring as recited in the claims. Trikha [US 2020/0057421] also fails to teach such layers (see applicant’s remarks dated 5/24/22, which examiner finds persuasive). No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a light-emitting assembly configured to generate varied color light, the light-emitting assembly comprising: an assembly housing; and a light filter element fixed relative to the assembly housing and having a plurality of transparent nanostructured ElectroChromic (TNEC) layers; wherein when at least one of the plurality of TNEC layers is subjected to voltage, the at least one of the plurality of TNEC layers imparts a distinct reflective color to ambient light entering the light-emitting assembly; and a white light emitting diode (LED) mounted to the assembly housing and configured to generate a beam of light, such that the beam of light generated by the white LED passes through the light filter element, wherein, when the at least one of the plurality of TNEC layers is subjected to voltage, the at least one of the plurality of TNEC layers imparts a distinct transmittance color to the beam of light generated by the white LED and passing through the respective light filter element; wherein the plurality of TNEC layers includes a first layer configured to impart a cyan color to the beam of light when subjected to a first predetermined magnitude of voltage, a second layer configured to impart a magenta color to the beam of light when subjected to a second predetermined magnitude of voltage, and a third layer configured to impart a yellow color to the beam of light when subjected to a third predetermined magnitude of voltage, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 11 and its dependent claims, the claims recite the details of a motor vehicle comprising: a vehicle body arranged along a longitudinal axis and having a first vehicle body end configured to face oncoming ambient airflow when the vehicle is in motion relative to a road surface and a second vehicle body end opposing the first vehicle body end; and a light-emitting assembly mounted to the vehicle body, configured to generate varied color light, and having: an assembly housing; and at least one light filter element fixed relative to the assembly housing, each light filter element having a plurality of transparent nanostructured ElectroChromic (TNEC) layers; wherein when at least one of the plurality of TNEC layers is subjected to voltage, the at least one of the plurality of TNEC layers imparts a distinct reflective color to ambient light entering the light-emitting assembly (thereby generating a color reflector); and a white light emitting diode (LED) mounted to the assembly housing and configured to generate a beam of light, such that the beam of light generated by the white LED passes through the light filter element, wherein, when the at least one of the plurality of TNEC layers is subjected to voltage, the at least one of the plurality of TNEC layers imparts a distinct transmittance color to the beam of light generated by the white LED and passing through the respective light filter element; wherein the plurality of TNEC layers includes a first layer configured to impart a cyan color to the beam of light when subjected to a first predetermined magnitude of voltage, a second layer configured to impart a magenta color to the beam of light when subjected to a second predetermined magnitude of voltage, and a third layer configured to impart a yellow color to the beam of light when subjected to a third predetermined magnitude of voltage; an electric power source; and an electronic controller configured to regulate the electric power source and generate voltage across the at least one of the plurality of TNEC layers of the at least one light filter element to thereby modify color of the ambient light entering the light-emitting assembly and reflecting off the at least one light filter element.
The closest prior art, Tsumori [US 2015/0085467] teaches the details of a light emitting assembly with TNEC layers, but fails to teach or disclose the details of the specific coloring as recited in the claims. Trikha [US 2020/0057421] also fails to teach such layers (see applicant’s remarks dated 5/24/22, which examiner finds persuasive). No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a motor vehicle comprising: a vehicle body arranged along a longitudinal axis and having a first vehicle body end configured to face oncoming ambient airflow when the vehicle is in motion relative to a road surface and a second vehicle body end opposing the first vehicle body end; and a light-emitting assembly mounted to the vehicle body, configured to generate varied color light, and having: an assembly housing; and at least one light filter element fixed relative to the assembly housing, each light filter element having a plurality of transparent nanostructured ElectroChromic (TNEC) layers; wherein when at least one of the plurality of TNEC layers is subjected to voltage, the at least one of the plurality of TNEC layers imparts a distinct reflective color to ambient light entering the light-emitting assembly (thereby generating a color reflector); and a white light emitting diode (LED) mounted to the assembly housing and configured to generate a beam of light, such that the beam of light generated by the white LED passes through the light filter element, wherein, when the at least one of the plurality of TNEC layers is subjected to voltage, the at least one of the plurality of TNEC layers imparts a distinct transmittance color to the beam of light generated by the white LED and passing through the respective light filter element; wherein the plurality of TNEC layers includes a first layer configured to impart a cyan color to the beam of light when subjected to a first predetermined magnitude of voltage, a second layer configured to impart a magenta color to the beam of light when subjected to a second predetermined magnitude of voltage, and a third layer configured to impart a yellow color to the beam of light when subjected to a third predetermined magnitude of voltage; an electric power source; and an electronic controller configured to regulate the electric power source and generate voltage across the at least one of the plurality of TNEC layers of the at least one light filter element to thereby modify color of the ambient light entering the light-emitting assembly and reflecting off the at least one light filter element, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875